DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/17/2021 has been entered.
The objections over the Drawings and Claims as presented in the Office Action mailed 9/28/2021 have been withdrawn based on the amendment filed 12/17/2021.
The rejections under 35 U.S.C.112(b) and under 35 U.S.C. 103 as presented in the Office Action mailed 9/28/2021 have been withdrawn based on the amendments filed 12/17/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment was proposed by telephone to Doug Gallagher (Reg. No. 57,783) on 1/5/2022, and accepted by Doug Gallagher on 1/6/2022.
The application has been amended as follows:
Claim 27 line 1 “preparing the quantum dot” has been changed to --preparing a quantum dot--

Reasons for Allowance
Claims 27-35 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 27, the prior art of record fails to disclose or fairly suggest a preparation method for preparing a quantum dot light emitting diode (LED) backlight source comprising: steps S1-S7, as specifically called for in the claimed combinations.
The closest prior art, Park et al. (CN 102128391) does not disclose steps S3, S6, and S7, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Park et al. reference in the manner required by the claims.
While a method of preparing a quantum dot LED backlight source comprising providing mini light emitting diodes and placing them on a flexible printed circuit board, coating a quantum dot film layer thereon, providing a first plastic film layer with a prism layer formed thereon, a second plastic film layer with a support layer formed thereon, and bonding portions of a backlight together is known in the art, the combination of plating a buffer layer on the quantum dot film layer, bonding the prism sheet and the support diaphragm together to form a bonding diaphragm, and bonding the light source quantum dot diaphragm and bonding diaphragm together to form the quantum dot LED backlight source is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875